SUPPLEMENT DATED NOVEMBER 22, 2010 TO THE ONEAMERICA FUNDS, INC. STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2010 Page 16 of the Statement of Additional Information is revised to modify the second paragraph of the “Management Information” section as follows: Management Information The board’s leadership structure features an Interested Director serving as board chairman and an Independent Lead Director. The entire Audit Committee is comprised of Independent Directors.This structure is reviewed by the board regularly and the board believes it to be appropriate and effective.All Independent Directors meet regularly outside of the presence of the directors whoare “interested persons” (as that term is defined in the 1940 Act) of the Fund, the Investment Adviser or the Fund’s principal underwriter, which allows the Independent Directors to participate in a full range of board oversight duties, including risk management. Page 16 of the Statement of Additional Information is revised to modify the following information in the table: The names of the directors, their addresses, ages, positions, principal occupation(s) during the past five (5) years, number of portfolios in the Fund complex overseen, and other directorships held by each director and executive officer are set forth below: Name, Age and Address in 2010* Current Position with the Fund Term of Office and Length of Service Principal Occupation(s) During the Past 5 Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships held by Director Independent Directors Stephen J. Helmich, Age 61 Director Indefinite, 12/17/2004 to present President, Cathedral High School (1999 to present) 5 None James L. Isch, Age 60 Director Indefinite, 11/12/2009 to present; Interim President, NVAA (9/2009 to present); Senior Vice President of Administration and CFO, NCAA (1998 to 9/2009) 5 None Gilbert F. Viets, Age 66 Independent Lead Director Chairman of the Audit Committee Director Indefinite, 8/20/2010to present; Indefinite, 11/16/2007 to present; Indefinite, 9/27/2004 to present Deputy Commissioner and Chief of Staff, Indiana Department of Transportation (12/2006 until his retirement in 11/2008); State of Indiana Office of Management & Budget (2005-12/2006) 5 St. Vincent Hospital Indianapolis Interested Directors William R. Brown**, Age 71 Chairman Director Indefinite, 8/20/2010 to present 11/16/2007 to present General Counsel & Secretary, American United Life Insurance Company® (1/1986 until his retirement in 8/2002) 5 Franklin College Joseph E. DeGroff***, Age 57 Director Indefinite, 11/4/2010to present Attorney, Ice Miller, LLP (Law Firm) (1975 to present) 5 None * The Directors of the Fund can be reached at OneAmerica Funds, Inc. c/o Legal Department, One American Square, Indianapolis, IN 46282. ** Due to his former employment with AUL and his current receipt of deferred compensation from AUL, Mr. Brown may be deemed to be an “interested person” of the Fund, as that term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”). *** Due to his position as a partner at Ice Miller, a law firm that gives legal advice to AUL, Mr. DeGroff may be deemed to be an “interested person” of the Fund, as that term is defined in the 1940 Act. Page 17 of the Statement of Additional Information is revised to modify the following information in the table: Name and Age in 2010* Current Position with the Fund Term of Office and Length of Service Principal Occupations during thePast Five Years J. Scott Davison, Age 46 President Indefinite, 8/15/08 to present Chief Financial Officer, American United Life Insurance Company® (6/2004 to Present) Constance E. Lund, Age 57 Treasurer Indefinite, 2/2/00 to present Senior Vice President, Corporate Finance, American United Life Insurance Company® (1/2000 to present) Richard M. Ellery, Age 39 Secretary Indefinite, 8/24/07 to present Associate General Counsel, American United Life Insurance Company® (1/2007 to present);Assistant General Counsel, American United Life Insurance Company® (5/2004-1/2007); Daniel Schluge, Age 50 Assistant Treasurer Indefinite, 2/23/07 to present Controller, American United Life Insurance Company® (7/2000 to present) Stephen L. Due, Age 33 Assistant Secretary Indefinite, 11/4/10 to present Assistant General Counsel, American United Life Insurance Company® (6/2007 to present); Attorney, Bingham McHale (9/2002 to 6/2007) Sue Uhl Age 52 Anti-Money Laundering Officer Indefinite, 05/18/07 to present Assistant General Counsel, American United Life Insurance Company® (2007 to present);Deputy Commissioner State of Indiana (2/2005-11/2006) * The Executive Officers of the Fund can be reached at OneAmerica Funds, Inc. c/o Legal Department, One American Square, Indianapolis, IN 46282. Due to their current employment with AUL, Mr.Davison, Ms.Lund, Mr.Ellery, Mr.Schluge, Mr. Due and Ms. Uhl may be deemed to be “interested persons” as defined by Section 2(a)(19) of the 1940 Act. Page 19 of the Statement of Additional Information to modify the following information in the “Additional Information Concerning the Board of Directors” section: All references to Jean Wojtowicz should be removed from this section. The following should be added to this section: Mr. DeGroff has practiced law for over 30 years and has significant experience in securities law, mergers and acquisitions and general business transactions.He is a partner at the Ice Miller LLP law firm and a member of its Business Practice Group.This experience, along with his reputation and character, qualify him as a suitable member of the Board. This Supplement should be retained with theStatement of Additional Informationfor future reference.
